Citation Nr: 0317589	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1980 to July 1983.

This appeal arises from a May 2001 rating action that denied 
service connection for a skin disorder of the feet.  A Notice 
of Disagreement was received in October 2001, and a Statement 
of the Case (SOC) was issued in April 2002.  A Substantive 
Appeal was received in May 2002.


REMAND

In a May 2000 statement in support of his claim, the veteran 
alleged treatment for a skin disorder of the feet at the VA 
Medical Center (VAMC), Palo Alto, California from 1984 to 
1989, and he requested the RO to obtain and consider these 
records in connection with his claim.  By letter of June 
2000, the RO notified the veteran that it was his 
responsibility to request those records from the VAMC.  In 
written argument dated in September 2002, the veteran's 
representative stated that the VA had failed to properly 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In this regard, the representative 
noted that the duty to assist provisions of 38 U.S.C.A. 
§ 5103A included the duty to obtain all relevant records in 
the custody of a Federal department or agency, including VA 
medical records, and that the efforts to obtain such records 
had to continue until the records were obtained, unless it 
was reasonably certain that they did not exist or that 
further efforts to obtain them would be futile

The Board agrees.  In conjunction with the duty imposed by 
38 U.S.C.A. § 5103A, cited by the veteran's representative, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain such 
records when it is put on notice that such records exist.  
Moreover, the RO must follow the procedures prescribed in 
38 C.F.R. § 3.159 (the implementing regulation) in requesting 
those records.  The RO also should obtain and associate with 
the record any additional records for which the veteran 
provides sufficient information, and, if necessary, 
authorization.

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(addressed in both the SOC and the RO's March 2001 letter to 
the veteran) that was enacted during the pendency of this 
appeal .  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is  hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the Palo 
Alto VAMC furnish copies of all records 
of medical treatment and evaluation of 
the veteran for a skin disorder of the 
feet from 1984 to 1989.  The RO must 
follow the prescribed in 38 C.F.R. 
§ 3.159 pertaining to records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request that the 
veteran identify any other providers of 
medical treatment and evaluation for a 
skin disorder of the feet that are 
relevant to his claim for service 
connection.  After receiving the 
veteran's response (or a reasonable time 
period for his response has expired), the 
RO should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a skin disorder of the 
feet in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC (to include 
clear reasons and bases for the RO's 
determination), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West,     
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


